DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 7/21/2021 have been considered. Claims 1 and 4 have been amended. Claims 2 and 7 have been cancelled. Claims 1, 3-6, and 8-9 remain pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Klein on 9/1/2021.
The application has been amended as follows: 
With regard to Claim 1:
An elastic device comprising: a matrix of loading points, each of said loading points being attached to one or more strings in two or more directions, wherein each of said strings is coupled to a tension mechanism independently of the other strings, and wherein a transverse stiffness of a particular one of said loading points is proportional to tensions of said strings that are coupled to said particular one of said loading points, and , wherein said tension mechanism is configured to adjust the tension of each of said strings.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of structure present in Claim 1 along with the amended language was not found in the prior art of record. In particular, the limitation that “wherein said tension mechanism is configured to adjust the tension of each of said strings” in combination with the other structure disclosed in Claim 1 was not found in the prior art of record. Specifically the primary reference of Callaway only discloses a border used to hold tension of the wire strings wherein said border cannot be adjusted to adjust the tension of each string. Finally there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claim 1 may be reasonably set forth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673